      Case 1:16-cv-00740-RC Document 120 Filed 11/07/18 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



SIMON BRONNER, MICHAEL
ROCKLAND, CHARLES D. KUPFER, and
MICHAEL L. BARTON,

      Plaintiffs,

v.                                     Case No. 1:16-cv-00740-RC

LISA DUGGAN, CURTIS MAREZ,
NEFERTI TADIAR, SUNAINA MAIRA,
CHANDAN REDDY, J. KEHAULANI
KAUANUI, JASBIR PUAR, STEVEN
SALAITA, JOHN STEPHENS, and THE
AMERICAN STUDIES ASSOCIATION,

      Defendants.



                 DEFENDANT STEVEN SALAITA’S REPLY IN
               SUPPORT OF HIS MOTION TO STAY DISCOVERY
                PENDING DECISION ON MOTION TO DISMISS
           Case 1:16-cv-00740-RC Document 120 Filed 11/07/18 Page 2 of 3



         Plaintiffs spent just one half of a page addressing Defendant Dr. Salaita’s Motion to Stay

Discovery (as well as that of Defendants Drs. Kauanui and Puar), and did not claim any

prejudice to Plaintiffs or delay in the proceedings should discovery be stayed.                            Defendant

Salaita’s Motion to Dismiss is now fully briefed, so a stay will not cause undue delay in the

proceedings. Plaintiffs do not refute that discovery against Dr. Salaita prior to a decision on his

Motion to Dismiss for lack of personal and subject matter jurisdiction and for failure to state a

claim would be wasteful, burdensome, and inefficient. Plaintiffs cite no legal authority, and do

not attempt to refute the ample precedent that a stay of discovery is logical and appropriate while

a dispositive motion is pending. See Dr. Salaita’s Mem. of Law in Supp. of his Mot. to Stay

Disc. Pending Decision on Mot. to Dismiss, ECF No. 110, at 1-4. A stay of discovery is

especially appropriate here, where Dr. Salaita has challenged the jurisdiction of this Court and

where he has moved to dismiss every claim, most of which do not apply to Dr. Salaita on the

face of the Second Amended Complaint (SAC). Id. at 2-4.

         Instead, in conspiratorial fashion, Plaintiffs attempt to paint the new Defendants with the

same broad brush as the Original Defendants, claiming conclusively that they all “acted in

concert,” and there is “no reason” there should be a stay of discovery because the claims against

the Original Defendants have already been pending.1 Pls.’ Opp’n to Defs.’ Mots. to Stay, ECF

No. 115, at 3. Plaintiffs’ unsupported expectation that new Defendants they have added to an

ongoing case should not be granted the same right as other Defendants to be protected from

burdensome discovery while their (first) dispositive Motion to Dismiss is pending lacks support


1
  Plaintiffs similarly claim that the new Defendants “refused” to produce Initial Disclosures as a “tactic” that “rings”
of the Original Defendants. Pls.’ Opp’n to Defs.’ Mots. to Stay, ECF No. 115, at 3. As explained at the August 15,
2018 Status Conference, two days after Initial Disclosures were due, Dr. Salaita asked Plaintiffs to stipulate to
extend the time for Initial Disclosures for the new Defendants until after a decision on the Motions to Dismiss. Tr.
of Status Conference, Aug. 15, 2018, Pls.’ Opp’n to Defs.’ Mots. to Dismiss, Ex. D, ECF No. 114, at 7:5-9.
Plaintiffs declined.

                                                           1
           Case 1:16-cv-00740-RC Document 120 Filed 11/07/18 Page 3 of 3



in logic and the law.2 Dr. Salaita has shown that it would be burdensome to have to respond to

discovery requests when this Court might not have personal jurisdiction over him or subject

matter jurisdiction over this case. Discovery on all claims in the SAC would also be burdensome

given that most if not all of Plaintiffs’ claims do not even apply to Dr. Salaita on the face of the

SAC.

        The balance of interests therefore weighs decisively in favor of this Court staying

discovery with regard to Dr. Salaita, including his duty to make Initial Disclosures, until a

decision on his Motion to Dismiss.

Dated: November 7, 2018                              Respectfully submitted,

                                                     /s/ Maria C. LaHood
                                                     Maria C. LaHood (pro hac vice)
                                                     Center for Constitutional Rights
                                                     666 Broadway, 7th Floor
                                                     New York, NY 10012
                                                     Tel.: (212) 614-6430
                                                     Fax: (212) 614-6422
                                                     mlahood@ccrjustice.org


                                                     /s/ Shayana Kadidal
                                                     Shayana Kadidal (D.C. Bar No. 454248)
                                                     Center for Constitutional Rights
                                                     666 Broadway, 7th Floor
                                                     New York, NY 10012
                                                     Tel.: (212) 614-6438
                                                     Fax: (212) 614-6422
                                                     shanek@ccrjustice.org

                                                     Attorneys for Defendant Steven Salaita




2
 Plaintiffs claim this Court instructed the new Defendants that “their motion for a stay had better show prejudice.”
Pls.’ Opp’n to Defs.’ Mots. to Stay at 3. But what the Court said was that Defendants would “have to make some
sort of showing of a burden on the individual defendants.” Tr. of Status Conference, Aug. 15, 2018, at 10:5-7.

                                                         2
